DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy Cailleteau U.S. Patent 9,975,454 B2 (Cailleteau) in view of Frank C. Sloan U.S. Patent 3,071,407 (Sloan). 
Regarding claim 11, Cailleteau discloses a seat adjustment mechanism for a vehicle seat, comprising a number of first rail pairs, each first rail pair comprising an upper rail and a lower rail (Figure 15 Element 222 and 224), wherein a number of second rail pairs (Element 221 and 223) have a substantially identical direction of action to the number of first rail pairs.  Cailleteau does not directly disclose the first rail pair and second rail pair to be arranged laterally offset from each other.  Sloan discloses a seat adjustment mechanism comprising first and second pairs of rails that are laterally offset from each other (Figure 3).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Cailleteau as taught by Sloan to include Sloan’s first and second pairs of rails laterally offset.  Such a modification would provide a means to lessen the height variance of the seat cushion.  
Regarding claim 12, Cailleteau in view of Sloan discloses the seat adjustment wherein a connecting element (Figure 15 Element 220 comprised of Element 330) is arranged between the number of first rail pairs and the number of second rail pairs.  
Regarding claim 13, Cailleteau in view of Sloan discloses the seat adjustment wherein the connecting element is single-piece or multiple-piece (as shown in Figure 15 Element 330 components and Column 11 Lines 15-25).  
Regarding claim 14, Cailleteau in view of Sloan discloses the seat adjustment wherein the connecting element is a motor bridge (Figure 15 Element 331).  
Regarding claim 15, Cailleteau discloses the seat adjustment wherein the lower rails of the number of first rail pairs are fastened on the upper side to the connecting element, and upper rails of the number of second rail pairs are fastened on the lower side to the connecting element (Figure 13-15 Element 330 connected to Element 224 and 223).  
Regarding claim 16, Cailleteau in view of Sloan discloses the seat adjustment wherein a number of motors is arranged on the connecting element (Column 11 Line 50-58).  
Regarding claim 17, Cailleteau in view of Sloan discloses the seat adjustment wherein a first motor is arranged for electrically driving the number of first rail pairs, and in that a second motor is arranged for electrically driving the number of second rail pairs (Column 11 Line 50-58).  
Regarding claim 18, Cailleteau discloses the seat adjustment mechanism comprising a first and second motor arranged in optimal performance proximity to the moving rails (Column 11 Lines 32-58).  Cailleteau does not directly disclose the first motor to be on the upper side of the connecting element and second motor to be on the lower side of the connecting element.  Orientation modification is common and well known in the art as a design 
Regarding claim 19, Cailleteau in view of Sloan discloses the seat adjustment wherein holders for receiving in each case one pivoting lever are arranged at ends of the upper rails of the number of first rail pairs (Figure 16 Element 401).

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
Applicant amends independent claim 11 to further recites, “… and wherein the first rail pair and the second rail pair are arranged laterally offset from each other.”
Cailleteau discloses a first and second pair of rails that are oriented on top of one another.  In a horizontal-lateral direction parallel to a support surface, the first and second pair of rails are not positioned to be laterally offset from one another.  Sloan discloses a vehicle seat adjustment system comprising a first and second pair of rails (Element 14, 15, 16, 17 shown in Figure 3).  The pairs of rails are positioned to be laterally offset from one another.  
The orientation of the rails as disclosed in Sloan teaches an alternative configuration of positioning two pairs of rails along a seat adjustment system.  The alternative configuration of laterally offsetting the pairs of rails does not alter the functionality of the sliding translation motion of the seat.  The motivation of providing pairs of rails in a laterally offset configuration lessens the height occupancy of the moving mechanism.  Thereby the seat cushion height is not compromised from the stacking occupancy of the pairs of rails.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIN H KIM/Primary Examiner, Art Unit 3636